Exhibit 10.I

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
this 31st day of December, 2008, by and among Oak Ridge Financial Services,
Inc., a North Carolina corporation (the “Corporation”), Bank of Oak Ridge, a
North Carolina-chartered bank and wholly owned subsidiary of the Corporation
(the “Bank”), and Ronald O. Black, President and Chief Executive Officer of the
Corporation and the Bank (the “Executive”). The Corporation and the Bank are
referred to in this Agreement individually and together as the “Employer.”

WHEREAS, the Executive possesses unique skills, knowledge, and experience
relating to the Employer’s business and the Executive has made and is expected
to continue to make major contributions to the profitability, growth, and
financial strength of the Employer and affiliates,

WHEREAS, the Employer and the Executive desire to set forth in this Agreement
the terms and conditions of the Executive’s employment,

WHEREAS, the Executive and the Bank are parties to an Employment Agreement dated
as of March 22, 2001, as amended, but the Executive, the Corporation, and the
Bank intend that this Agreement shall supersede and replace in its entirety the
March 22, 2001 Employment Agreement, as amended, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. Effective on the date and for the term specified in section 1.3,
the Employer hereby employs the Executive to serve as President and Chief
Executive Officer according to the terms and conditions of this Agreement. The
Executive hereby accepts employment according to the terms and conditions of
this Agreement.

1.2 Duties. As President and Chief Executive Officer, the Executive shall serve
under the direction of the Employer’s board of directors and in accordance with
the Employer’s Articles of Incorporation and Bylaws, as each may be amended or
restated from time to time. The Executive shall report directly to the board of
directors. The Executive shall serve the Employer faithfully, diligently,
competently, and to the best of the Executive’s ability. The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Employer and to the promotion of the Employer’s interests throughout the
term of this Agreement.



--------------------------------------------------------------------------------

Without the written consent of the Corporation and the Bank, the Executive shall
not render services to or for any person, firm, corporation, or other entity or
organization in exchange for compensation, regardless of the form in which the
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive. Nothing in this section 1.2 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.

1.3 Term of Employment. The initial term of employment under this Agreement
shall be a three-year period commencing on the effective date first written
above. On the first anniversary of the effective date and on each anniversary
thereafter this Agreement shall be automatically extended for one additional
year, unless the Employer’s board of directors determines that the term shall
not be extended. If the board of directors determines not to extend the term, it
shall promptly notify the Executive in writing. If the board decides not to
extend the term of this Agreement, this Agreement shall nevertheless remain in
force until its term expires. The board’s decision not to extend the term of
this Agreement shall not – by itself – give the Executive any rights under this
Agreement to claim an adverse change in position, compensation, or circumstances
or otherwise to claim entitlement to severance or other benefits under Articles
4 or 5 of this Agreement. References herein to the term of this Agreement mean
the initial term, as the same may be extended. Unless sooner terminated, the
Executive’s employment and the term of this Agreement shall terminate when the
Executive attains age 65.

1.4 Service on the Board of Directors. The Executive is currently serving as a
director of each of the Corporation and the Bank. The Corporation shall nominate
the Executive for election as a director at such times as necessary so that the
Executive will, if elected by stockholders, remain a director of the Corporation
throughout the term of this Agreement. The Executive hereby consents to serving
as a director and to being named as a director of the Corporation in documents
filed with the Securities and Exchange Commission. The board of directors of
each of the Corporation and the Bank shall undertake every lawful effort to
ensure that the Executive continues throughout the term of employment to be
elected or reelected as a director of the Bank. The Executive shall be deemed to
have resigned as a director of each of the Corporation and the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement, regardless of whether the Executive submits a formal, written
resignation as director.

ARTICLE 2

COMPENSATION AND BENEFITS

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $189,000, payable in
accordance with the Employer’s pay practices. The Executive’s salary shall be
reviewed annually by the Employer’s board of directors or by the board committee
having jurisdiction over executive compensation. In the discretion of the board
or the committee having jurisdiction over executive compensation (x) the
Executive’s salary may be increased to account for increases in the cost of
living, but cost-of-living increases, if any, shall not occur more frequently
than annually, and (y) the Executive’s salary also may be increased beyond the

 

2



--------------------------------------------------------------------------------

amount necessary to account for cost of living increases. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be changed from time to time, is referred to in this Agreement as the “Base
Salary.”

2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation any stock-based compensation, option, incentive,
bonus, or purchase plans existing on the date of this Agreement or adopted
during the term of this Agreement and plans providing pension, retirement,
welfare, medical, dental, disability, and group life benefits, and to receive
any and all other fringe benefits provided from time to time, provided that the
Executive satisfies the eligibility requirements for the plans or benefits.
Without limiting the generality of the foregoing –

(a) Use of automobile. The Executive shall have the use of an automobile leased
or titled in the Employer’s name for use by the Executive to carry out the
Executive’s duties for the Employer, the insurance and maintenance expenses of
which shall be paid by the Employer. As additional compensation, the Executive
may use such automobile for personal purposes, provided that the Executive
renders an accounting of business and personal use to the Employer in accordance
with regulations under the Internal Revenue Code of 1986, as amended.

(b) Club dues. During the term of this Agreement, the Employer shall pay or
cause to be paid the Executive’s membership dues in civic clubs. Without
limiting the generality of the foregoing, the Executive shall be reimbursed for
dues and expenses associated with membership in and use of the private country
club of the Executive’s choice in Guilford County.

(c) Reimbursement of business expenses. Upon submission of appropriate
documentation by the Executive, the Employer agrees to reimburse the Executive
for all out-of-pocket expenses incurred performing the Executive’s obligations
under this Agreement, including but not limited to all reasonable business
travel and entertainment expenses incurred while acting at the request of or in
the service of the Employer and reasonable expenses for attendance at annual and
other periodic meetings of trade associations.

2.3 Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer. The Executive shall not be entitled to any additional compensation for
failure to use allotted vacation or sick leave, nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next unless
authorized by the Employer’s board of directors to do so. Vacation days not used
in a given year may not be carried over from one calendar year to the next.

2.4 Taxes. All compensation of the Executive shall be subject to withholding and
other employment taxes imposed by Federal, state, and local law.

2.5 Indemnification and Insurance. (a) Indemnification. The Employer shall
indemnify the Executive or cause the Executive to be indemnified for the
Executive’s activities as a director, officer, employee, or agent of the
Employer or as a person who is serving or has served at the request of the
Employer (a “representative”) as a director, officer, employee, agent, or
trustee of an

 

3



--------------------------------------------------------------------------------

affiliated corporation, joint venture, trust or other enterprise, domestic or
foreign, in which the Employer has a direct or indirect ownership interest
against expenses (including without limitation attorneys’ fees, judgments,
fines, and amounts paid in settlement) actually and reasonably incurred
(“Expenses”) in connection with any claim against the Executive that is the
subject of any threatened, pending, or completed action, suit, or other type of
proceeding, whether civil, criminal, administrative, investigative, or otherwise
and whether formal or informal (a “Proceeding”), to which the Executive was, is,
or is threatened to be made a party by reason of the Executive being or having
been such a director, officer, employee, agent, or representative.

The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during the Executive’s
service in such position. The indemnification provided to the Executive under
this Agreement for the Executive’s service as a representative shall be payable
if and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, by-laws or regulations of the entity, or insurance maintained by
such affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by the Employer under this Agreement.
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of the Employer hereunder.

(b) Exclusions. Despite anything herein to the contrary however, nothing in this
section 2.5 requires indemnification, reimbursement, or payment by the Employer,
and the Executive shall not be entitled to demand indemnification, reimbursement
or payment –

1) if and to the extent indemnification, reimbursement, or payment constitutes a
“prohibited indemnification payment” within the meaning of Federal Deposit
Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or

2) for any claim or any part thereof for which the Executive shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, by clear and convincing evidence, to have acted with deliberate intent
to cause injury to the Employer or with reckless disregard for the best
interests of the Employer, or

3) for any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or

4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which the
Executive was not entitled, or

 

4



--------------------------------------------------------------------------------

5) any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply with respect to any claims brought by the Executive (x) to enforce the
Executive’s rights under this Agreement, or (y) in any Proceeding initiated by
another person or entity whether or not such claims were brought by the
Executive against a person or entity who was otherwise a party to such
proceeding.

(c) Insurance. The Employer shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to the Employer, the Executive’s estate
shall receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide to the Executive’s family at no cost continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

(b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform those duties for 90
consecutive days. The Executive shall not be considered disabled, however, if
the Executive returns to work on a full-time basis within 30 days after the
Employer gives notice of termination due to disability. If the Executive is
terminated by either of the Corporation or the Bank because of disability, the
Executive’s employment with the other shall also terminate at the same time.
During the period of incapacity leading up to the termination of the Executive’s
employment under this provision, the Employer shall continue to pay the full
Base Salary at the rate then in effect and all perquisites and other benefits
(other than bonus) until the Executive becomes eligible for benefits under any
disability plan or insurance program maintained by the Employer, provided that
the amount of the Employer’s payments to the Executive under this section 3.1(b)
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any disability benefit or pension plan covering the
Executive. Furthermore, the Executive shall receive any bonus earned or accrued
through the date of incapacity, including any unvested amounts awarded for
previous years.

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. If the

 

5



--------------------------------------------------------------------------------

Executive is terminated with Cause by either of the Corporation or the Bank, the
Executive shall be deemed also to have been terminated with Cause by the other.
The Executive shall not be deemed to have been terminated with Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution duly adopted at a meeting of the board of directors called and held
for such purpose, which resolution shall (x) contain findings that, in the good
faith opinion of the board, the Executive has committed an act constituting
Cause, and (y) specify the particulars thereof. The resolution of the board of
directors shall be deemed to have been duly adopted if and only if it is adopted
by the affirmative vote of a majority of the directors of the Corporation then
in office or a majority of the directors of the Bank then in office, in either
case excluding the Executive, at a meeting duly called and held for that
purpose. Notice of the meeting and the proposed termination with Cause shall be
given to the Executive a reasonable time before the board’s meeting. The
Executive and the Executive’s counsel (if the Executive chooses to have counsel
present) shall have a reasonable opportunity to be heard by the board at the
meeting. Nothing in this Agreement limits the Executive’s or beneficiaries’
right to contest the validity or propriety of the board’s determination of
Cause. For purposes of this Agreement “Cause” means any of the following –

(a) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment. For purposes of this Agreement no act or failure to act on
the part of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
Employer’s best interests, or

(b) intentional violation of any law or significant policy of the Employer that,
in the Employer’s sole judgment, has an adverse effect on the Employer. For
purposes of this Agreement applicable laws include any statute, rule, regulatory
order, statement of policy, or final cease-and-desist order of any governmental
agency or body having regulatory authority over the Employer, or

(c) the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or

(d) intentional wrongful damage by the Executive to the business or property of
the Employer, including without limitation the Employer’s reputation, which in
the Employer’s sole judgment causes material harm to the Employer, or

(e) a breach by the Executive of fiduciary duties or misconduct involving
dishonesty, in either case whether in the Executive’s capacity as an officer or
as a director, or

(f) a breach by the Executive of this Agreement that, in the Employer’s sole
judgment, is a material breach, which breach is not corrected by the Executive
within ten days after receiving written notice of the breach, or

 

6



--------------------------------------------------------------------------------

(g) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(h) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for seven consecutive days or more,
or

(i) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Employer, under the Employer’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees.

3.3 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, the Employer
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the
Employer as provided in clause (y), the Executive may terminate employment for
Good Reason. If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive will be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied –

(x) a voluntary termination by the Executive will be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1) a material diminution of the Executive’s Base Salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors,

4) a material diminution in the budget over which the Executive retains
authority,

 

7



--------------------------------------------------------------------------------

5) a material change in the geographic location at which the Executive must
perform services for the Employer, or

6) any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

(y) the Executive must give notice to the Employer of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Employer shall have 30 days thereafter to
remedy the condition. In addition, the Executive’s voluntary termination because
of the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination with Good
Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, 30 days after employment termination the
Employer shall pay to the Executive in a single lump sum cash in an amount equal
to (x) three times the Executive’s Base Salary on the date notice of employment
termination is given, without discount for the time value of money, plus (y) any
bonus earned by the Executive or accrued by the Employer on behalf of the
Executive through the date employment termination becomes effective (including
any amounts awarded but that have not vested when termination becomes
effective). The Employer and the Executive acknowledge and agree that the
benefits under this section 4.1(a) shall not be payable if benefits are payable
or shall have been paid to the Executive under section 5.1(a) of this Agreement.

(b) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, and if
the cash severance payment under section 4.1(a) would be considered deferred
compensation under section 409A, and finally if an exemption from the six-month
delay requirement of section 409A(a)(2)(B)(i) is not available, the Executive’s
cash severance payment under section 4.1(a) shall be paid to the Executive in a
single lump sum on the first day of the seventh month after the month in which
the Executive’s employment terminates. References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.

4.2 Post-Termination Insurance Coverage. (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause, voluntarily
but with Good Reason, or because of disability, the Employer shall continue or
cause to be continued at the Employer’s expense and on behalf of the Executive
and the Executive’s dependents and beneficiaries medical, dental, and
hospitalization insurance coverage as in effect during and in accordance with
the same schedule prevailing in the 12 months preceding the date of the
Executive’s termination. The insurance benefits provided by this section 4.2(a)
shall be reduced

 

8



--------------------------------------------------------------------------------

if the Executive obtains disability, medical, dental, and hospitalization
insurance benefits through another employer, or eliminated entirely if the other
employer’s insurance benefits are equivalent or superior to the benefits
provided under this section 4.2(a). If the insurance benefits are reduced, they
shall be reduced by an amount such that the Executive’s aggregate insurance
benefits for the period specified in this section 4.2(a) are equivalent to the
benefits to which the Executive would have been entitled had the Executive not
obtained disability, medical, dental, and hospitalization insurance benefits
through another employer. The medical, dental, and hospitalization insurance
coverage shall continue until the first to occur of (w) the Executive’s return
to employment with the Employer or another employer providing equivalent or
superior insurance benefits, (x) the Executive’s attainment of age 65, (y) the
Executive’s death, or (z) the end of the term remaining under this Agreement
when the Executive’s employment terminates.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage or (y) when employment termination occurs the Executive
is a specified employee within the meaning of section 409A of the Internal
Revenue Code of 1986, if any of the continued insurance benefits specified in
section 4.2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 4.2(a) the Employer shall pay to
the Executive in a single lump sum an amount in cash equal to the present value
of the Employer’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
the lesser of 36 months or the number of months until the Executive attains age
65. The lump-sum payment shall be made 30 days after employment termination or,
if section 4.1(b) applies and a six-month payment delay is required by Internal
Revenue Code section 409A, on the first day of the seventh month after the month
in which the Executive’s employment terminates.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 Change in Control Benefits. If a Change in Control occurs before the
Executive’s employment termination, the Employer shall make or cause to be made
a lump-sum payment to the Executive in an amount in cash equal to three times
the Executive’s annual compensation. For this purpose annual compensation means
(x) the Executive’s Base Salary when the Change in Control occurs plus (y) any
bonus or incentive compensation earned for the calendar year ended immediately
before the year in which the Change in Control occurs, regardless of when the
bonus or incentive compensation earned for the preceding calendar year is paid
and regardless of whether all or part of the bonus or incentive compensation is
subject to elective deferral or vesting. Annual compensation shall be calculated
without regard to any deferrals under qualified or nonqualified plans, but
annual compensation shall not include interest or other earnings credited to the
Executive under qualified or nonqualified plans and annual compensation shall
not include any compensation earned in the Executive’s capacity as a director.
The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value. The payment required
under this paragraph (a) is payable within five business days after the Change
in Control. If the Executive receives payment under section 5.1(a), the
Executive shall not be entitled to any cash severance benefits under section 4.1
of this Agreement after employment termination. The Executive shall be entitled
to benefits under this section 5.1(a) on no more than one occasion during the
term of this Agreement.

 

9



--------------------------------------------------------------------------------

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock,

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors, or

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

5.3 Gross-Up for Taxes. (a) Additional payment to account for Excise Taxes. If
the Executive’s benefits under this Agreement and under any other benefit,
compensation, or incentive plan or arrangement with the Employer (collectively,
the “Total Benefits”) are subject to the Excise Tax under section 280G and
section 4999 of the Internal Revenue Code (the “Excise Tax”), the Employer shall
pay or cause to be paid to the Executive the following additional amounts,
consisting of (x) a payment equal to the Excise Tax payable by the Executive
under section 4999 on the Total Benefits (the “Excise Tax Payment”) and (y) a
payment equal to the amount necessary to provide the Excise Tax Payment net of
all income, payroll, and excise taxes. Together, the additional amounts
described in clauses (x) and (y) are referred to in this Agreement as the
“Gross-Up Payment Amount.”

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  1)

Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s employment termination (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Employer, any

 

10



--------------------------------------------------------------------------------

 

person whose actions result in a Change in Control, or any person affiliated
with the Employer or such person) shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Internal Revenue Code, and all
“excess parachute payments” within the meaning of section 280G(b)(1) shall be
treated as subject to the Excise Tax, unless in the opinion of the certified
public accounting firm that is retained by the Employer as of the date
immediately before the Change in Control (the “Accounting Firm”) such other
payments or benefits do not constitute (in whole or in part) parachute payments,
or such excess parachute payments represent (in whole or in part) reasonable
compensation for services actually rendered within the meaning of section
280G(b)(4) of the Internal Revenue Code in excess of the “base amount” (as
defined in section 280G(b)(3) of the Internal Revenue Code), or are otherwise
not subject to the Excise Tax,

 

  2) Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  3) Value of noncash benefits and deferred payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of the Change in Control or employment
termination, net of the reduction in federal income taxes that can be obtained
from deduction of state and local taxes (calculated by assuming that any
reduction under section 68 of the Internal Revenue Code in the amount of
itemized deductions allowable to the Executive applies first to reduce the
amount of state and local income taxes that would otherwise be deductible by the
Executive, and applicable federal FICA and Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount initially determined
under this Agreement, the Executive shall repay to the Employer – when the
amount of the reduction in Excise Tax is finally determined – the portion of the
Gross-Up Payment Amount attributable to the reduction (plus that portion of the
Gross-Up Payment Amount attributable to the Excise Tax, federal, state and local
income taxes and FICA and Medicare withholding taxes imposed on the Gross-Up
Payment Amount being repaid by the Executive to the extent that the repayment
results in a reduction in Excise Tax, FICA and Medicare withholding taxes and/or
a federal, state or local income tax deduction).

 

11



--------------------------------------------------------------------------------

If the Excise Tax is later determined to be more than the amount initially
determined under this Agreement (due, for example, to a payment whose existence
or amount cannot be determined at the time of the Gross-Up Payment Amount), the
Employer shall make an additional payment to the Executive for that excess (plus
any interest, penalties or additions payable by the Executive for the excess)
when the amount of the excess is finally determined.

(b) Responsibilities of the Accounting Firm and the Employer. Determinations
Shall Be Made by the Accounting Firm. Subject to the provisions of section
5.3(a), all determinations required to be made under this section 5.3(b) –
including whether and when a Gross-Up Payment Amount is required, the amount of
the Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Employer and the Executive within 15 business days after receipt of notice
from the Employer or the Executive that there has been a Gross-Up Payment
Amount, or such earlier time as is requested by the Employer.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. The Employer shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Employer and the
Executive. Because of the uncertainty when the Determination is made about
whether any of the Total Benefits will be subject to the Excise Tax, it is
possible that a Gross-Up Payment Amount that should have been made will not have
been made by the Employer (“Underpayment”) or that a Gross-Up Payment Amount
will be made that should not have been made by the Employer (“Overpayment”). If
after a Determination by the Accounting Firm the Executive is required to pay
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment. The Underpayment (together with interest at the rate provided in
section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Employer to or for the benefit of the Executive. If the Gross-Up Payment
Amount exceeds the amount necessary to reimburse the Executive for the Excise
Tax according to section 5.3(a), the Accounting Firm shall determine the amount
of the Overpayment. The Overpayment (together with interest at the rate provided
in section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Executive to or for the benefit of the Employer. Provided that the
Executive’s expenses are reimbursed by the Employer, the Executive shall
cooperate with any reasonable requests by the Employer in any contests or
disputes with the Internal Revenue Service relating to the Excise Tax.

 

12



--------------------------------------------------------------------------------

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determination required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive).

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

6.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement and in the course and scope of the
Executive’s duties hereunder, regardless of when or where such work or work

 

13



--------------------------------------------------------------------------------

product was produced, constitutes work made for hire, all rights of which are
owned by the Employer. The Executive hereby assigns to the Employer all rights,
title, and interest, whether by way of copyrights, trade secret, trademark,
patent, or otherwise, in all such work or work product, regardless of whether
the same is subject to protection by patent, trademark, or copyright laws.

6.4 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will be suffered by the Employer if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.

6.5 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement the term “affiliate”
includes the Corporation, the Bank, and any entity that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with the Corporation or the Bank. The rights and obligations set
forth in this Article 6 shall survive termination of this Agreement.

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Covenant Not to Solicit Employees. The Executive agrees not to solicit the
services of any officer or employee of the Employer for one year after the
Executive’s employment termination.

7.2 Covenant Not to Compete. (a) Without advance written consent of the
Employer, the Executive covenants and agrees not to compete directly or
indirectly with the Employer for one year after employment termination, plus any
period during which the Executive is in violation of this covenant not to
compete and any period during which the Employer seeks by litigation to enforce
this covenant not to compete. For purposes of this section –

 

  (1) the term “compete” means

 

  (a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (b) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

14



--------------------------------------------------------------------------------

  (c) inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.

 

  (2) the phrase “compete directly or indirectly” means –

 

  (a) acting as a consultant, officer, director, independent contractor,
incorporator, organizer, or employee of any financial institution in competition
with the Employer in the territory, or

 

  (b) ownership of more than 5% of the voting shares of any financial
institution in competition with the Employer in the territory, or

 

  (c) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
at the Executive’s employment termination.

 

  (3) the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive’s employment
termination.

 

  (4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, including
a financial institution in organization, the business of which is or will be
engaging in activities that are financial in nature or incidental to such
financial activities as described in section 4(k) of the Bank Holding Company
Act of 1956, other than the Employer or its affiliated corporations.

 

  (5) “financial product or service” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Employer or an affiliate on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related to and a proper incident to banking.

 

  (6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.

 

  (7) the term “territory” means the area within a 25-mile radius of any
full-service banking office of the Bank on the date of the Executive’s
employment termination.

(b) If any provision of this section or any word, phrase, clause, sentence or
other portion thereof (including without limitation the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provision, as modified, is legal and enforceable
to the fullest extent permitted under applicable law.

 

15



--------------------------------------------------------------------------------

7.3 Remedies. Because of the unique character of the services to be rendered by
the Executive hereunder, the Executive understands that the Employer would not
have an adequate remedy at law for the material breach or threatened breach by
the Executive of any one or more of the Executive’s covenants set forth in this
Article 7. Accordingly, the Executive agrees that the Employer’s remedies for a
material breach or threatened breach of this Article 7 include but are not
limited to (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any severance benefits under sections 4.1 and 4.2 of this
Agreement, and (z) a suit in equity by the Employer to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Employer
and the Executive agrees not to urge in any such action the claim or defense
that an adequate remedy at law exists. Nothing herein shall be construed to
prohibit the Employer from pursuing any other remedies for the breach or
threatened breach.

7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall be null and void if a Change in Control
occurs before the Executive’s employment termination.

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns. (a) This Agreement is binding on the Employer’s
successors. This Agreement shall be binding upon the Employer and any successor,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer to expressly assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform had no succession occurred.

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 8.1, the Employer shall have no
liability to pay any amount to the assignee or transferee.

 

16



--------------------------------------------------------------------------------

8.2 Governing Law, Jurisdiction, and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of North Carolina.

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the Executive’s employment. Any oral or written statements,
representations, agreements, or understandings made or entered into prior to or
contemporaneously with the execution of this Agreement are hereby rescinded,
revoked, and rendered null and void by the parties. This Agreement supersedes
and replaces in its entirety the Employment Agreement dated as of March 22, 2001
between the Executive and the Bank, as amended, and from and after the date of
this Agreement the March 22, 2001 Employment Agreement, as amended, shall be of
no further force or effect.

8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of notice, and
properly addressed to the Employer if addressed to the Board of Directors, Oak
Ridge Financial Services, Inc., P.O. Box 2, 2211 Oak Ridge Road, Oak Ridge,
North Carolina 27310.

8.5 Severability. In the case of conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

8.6 Captions and Counterparts. Captions in this Agreement are included solely
for convenience and do not define, limit, or describe the scope or intent of
this Agreement. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7 No Duty to Mitigate. The Employer hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer because of termination. Additionally,
the Employer acknowledges that its general severance pay plans do not provide
for mitigation, offset, or reduction of any severance payment received
thereunder. The Employer further acknowledges that the payment of severance
benefits under this Agreement is reasonable and shall be liquidated damages. The
Executive shall not be

 

17



--------------------------------------------------------------------------------

required to mitigate the amount of any payment provided by this Agreement by
seeking other employment. Moreover, the amount of any payment provided by this
Agreement shall not be reduced by any compensation earned or benefits provided
as the result of employment of the Executive or as a result of the Executive
being self-employed after employment termination.

8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision nor affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver of a breach of this Agreement shall be held to be a waiver
of any other or subsequent breach.

8.9 Payment of Legal Fees. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Employer desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Employer desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement, or (y) the Employer or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Employer irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Employer’s expense as provided in this section 8.9, to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 8.9, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $500,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Employer’s obligation to pay the Executive’s legal fees provided by this section
8.9 operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the Executive under any separate severance
or other agreement. Despite anything in this Agreement to the contrary, however,
the Employer shall not be required to pay or reimburse Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

 

18



--------------------------------------------------------------------------------

8.10 Consultation with Counsel and Interpretation of this Agreement. The
Executive acknowledges and agrees that the Executive has had the assistance of
counsel of the Executive’s choosing in the negotiation of this Agreement, or the
Executive has chosen not to have the assistance of counsel. Both the Employer
and the Executive have participated in the negotiation and drafting of this
Agreement and they hereby agree that there shall not be strict interpretation
against either party in any review of this Agreement in which interpretation
thereof is an issue.

8.11 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
such provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE   BANK OF OAK RIDGE

 

  By:  

 

Ronald O. Black       Its:     OAK RIDGE FINANCIAL SERVICES, INC.   By:  

 

  Its:  

 

Guilford County    )      )   ss: State of North Carolina    )  

Before me this             day of             , 2008, personally appeared the
above named Ronald O. Black and             , who acknowledged that they did
sign the foregoing instrument and that the same was their free act and deed.

 

  

 

(Notary Seal)    Notary Public    My Commission Expires:

 

20